EMPLOYMENT AGREEMENT

(Chief Executive Officer)



This employment agreement (this "Agreement"), dated as of April 1, 2005 (the
"Effective Date"), is between Analytical Surveys, Inc., a Colorado corporation
whose principal executive offices are located in San Antonio, Texas
("Employer"), and Lori Jones ("Officer") and is being executed on June 23, 2005.



Recitals



A. The Company appointed Officer to its Board of Directors on December 13, 2004,
and as Chief Executive Officer on December 20, 2004. Officer has been retained
by the Company under an Employment Agreement dated as of January 20, 2003 (the
"Old Agreement"), which expired as of March 31, 2005. Employer wishes to
continue to retain the services of Officer, and Employer and Officer wish to
formalize the terms and conditions of their agreements and understandings.



Officer's employment by Employer, the mutual covenants stated in this Agreement,
and other valuable consideration, the receipt of which are acknowledged by
Officer, are sufficient consideration for this Agreement.



C. This Agreement supersedes and replaces any prior employment agreements
entered into by and between Employer and Officer, including the Old Agreement,
including the amendment to Old Agreement dated November 26, 2003.



 


EMPLOYMENT AND DUTIES



Term of Employment

. The Company appointed Officer to its Board of Directors on December 13, 2004,
and as Chief Executive Officer on December 20, 2004. This Agreement will
commence on the Effective Date and will continue until terminated pursuant to
Article II.





Duties of Employment

. From and after the Effective Date, the Company shall employ Officer in the
position of Chief Executive Officer "CEO"), or in such other positions as the
Parties mutually may agree. Officer agrees to serve as CEO and to perform
diligently and to the best of her abilities the duties and services consistent
with her position as are determined and directed by the Board of Directors of
the Company ("Board of Directors"), or as are necessary, in the reasonable
judgment of Officer, to carry out her duties specified herein. In her capacity
as CEO and performing duties under this Agreement, Officer will at all times act
in conformity with business and strategic plans approved from time to time by
the Board of Directors.





Location of Office

. The Company shall maintain a full-time office for the Officer at the Company's
San Antonio, Texas location.





Duties of Fiduciary and of Loyalty

. Officer acknowledges and agrees that, at all times during the employment
relationship, Officer owes fiduciary duties to the Company, including, but not
limited to, fiduciary duties of the highest loyalty, fidelity and allegiance, to
act at all times in the best interests of the Company, to make full disclosure
to the Company of all information that pertains to the Company's business and
interests, to do no act which would injure the Company's business, its
interests, or its reputation, and to refrain from using for Officer's own
benefit or for the benefit of others any information or opportunities pertaining
to the Company's business or interests that are entrusted to Officer or that she
learned while employed by the Company. Officer acknowledges and agrees that,
upon termination of the employment relationship, Officer shall continue to
refrain from using for her own benefit or the benefit of others, or from
disclosing to others, any Confidential Information (as defined in Article V) or
confidential opportunities pertaining to the Company's business or interests
that were entrusted to Officer during the employment relationship or that she
learned while employed by the Company.





Conflict of Interest

. Officer agrees, during the period of her employment by the Company, to devote
her full business time, energy and best efforts to the business and affairs of
the Company and its affiliates and not to engage, directly or indirectly, in any
other business or businesses, whether or not similar to that of the Company,
except with the prior written consent of the Board of Directors. It is agreed
that any direct or indirect interest in connection with, or any benefit from,
any outside activities, particularly commercial activities, which might in any
way adversely affect the Company or any of its affiliates involves a possible
conflict of interest. In keeping with Officer's fiduciary duties to the Company,
Officer agrees that during the employment relationship Officer shall not
knowingly become involved in a conflict of interest with the Company or its
affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Officer agrees that Officer shall disclose to the Board of Directors
any facts which might involve such a conflict of interest that has not been
approved in writing by the Board of Directors. The foregoing notwithstanding,
the Parties recognize and agree that Officer may engage in passive personal
investments and charitable or public service activities and serve on the boards
of directors of corporations or charities to the extent that such activities do
not conflict with the business and affairs of the Company or interfere with
Officer's performance of her duties and obligations hereunder.





Officer's Other Obligations

. Officer represents to the Company that she does not have any obligations to or
agreements with other persons or entities (regardless of whether Officer
believes such obligations or agreements to be enforceable or valid) which may
prevent her from performing her duties as stated in this Agreement.






TERM AND TERMINATION OF EMPLOYMENT



Termination of Employment by the Company.

Employer may terminate Officer's employment with Employer at any time, for
Cause, upon notice to Officer. "Cause" means (1) any fraud, theft or intentional
misappropriation perpetrated by Officer against Employer; (2) conviction of
Officer of a felony; (3) a material and willful breach of this Agreement by
Officer, if Officer does not correct such breach within a reasonable period
after Employer gives notice to Officer (with such notice to specify in
reasonable detail the action or inaction that constitutes such breach); (4)
willful or gross misconduct in any material manner by Officer in the performance
of duties under this Agreement; or (5) the chronic, repeated, or persistent
failure of Officer in any material respect to perform Officer's obligations as
an executive officer of Employer (other than by reason of a disability as
determined under common law or any pertinent statutory provision, including
without limitation the Americans with Disabilities Act), if Officer does not
correct such failure within a reasonable period after Employer gives notice to
Officer (with such notice to specify in reasonable detail the action or inaction
that constitutes such failure). Employer and Officer agree that the provisions
of (5) are not intended to provide grounds for a termination for Cause merely
because of a failure on the part of Officer to satisfy performance goals set by
Employer as long as Officer is performing services in a manner reasonably
expected of an executive officer.





 

Section 2.2 Notice of Termination. If the Company desires to terminate Officer's
employment hereunder as provided in Section 2.1, the Company shall do so by
giving notice to Officer that it has elected to terminate Officer's employment
hereunder and stating the effective date and reason, if any, for such
termination. In the event of such termination, the provisions of Articles IV
through VII hereof shall continue to apply in accordance with their terms.




COMPENSATION AND BENEFITS



Compensation

. During the term of this Agreement, the Company shall provide compensation to
Officer in the following forms. This Article may be amended from time to time by
the parties by letter agreement signed by both parties.





Base Salary

. Officer shall receive an annual base salary of $175,000 less all applicable
tax withholdings.





Bonus

. See Exhibit 1, attached and incorporated herein for all purposes.





(c) Stock Options.



(i) Grant of Option. The Company granted to Officer an option to purchase up to
forty thousand (40,000) shares of the common stock of the Company exercisable at
the price per share of $2.30 per share ("Stock Option"), which represented the
fair value of the Company's common stock on March 11, 2005, the date of such
grant, subject to all of the terms and conditions of this Agreement.



(ii) Vesting of Shares. This Stock Option shall be exercisable as it vests.
Subject to the terms and conditions of the Plan and this Agreement, this Stock
Option shall vest 25% on each six-month anniversary of the grant. To the extent
not earlier exercised or terminated as provided in this Agreement, the Stock
Option shall expire on the tenth anniversary of the Effective Date of this
Agreement.



(iii) Termination. If Officer has her employment with the Company terminated for
any reason other than Officer's death, then this Stock Option, to the extent
(and only to the extent) that it is vested (or becomes vested) in accordance
with the terms of this Agreement on the date of termination, may be exercised by
Officer no later than one hundred eighty (180) days after the termination date.
In the event of Officer's death, then this Stock Option, to the extent (and only
to the extent) that it is vested (or becomes vested as a result thereof) in
accordance with this Agreement on the date of Officer's death, may be exercised
by the Officer's estate or beneficiary for a period of one year from the date of
Officer's death.



Benefits

. During the term of this Agreement, Officer shall be afforded the following
benefits as incidences of her employment:





Vacation; Holidays; Sick Leave

.
During employment, the Officer shall be entitled to sick leave, holidays and
annual vacation leave, in accordance with the regular policies of the Company.
Officer will be entitled to vacation of not less than 4 weeks per 12-months of
employment, in accordance with the procedures prescribed by Employer's regular
vacation policies established for senior executives. Officer may accrue any
unused vacation time from year to year (up to a limit of 8 weeks of unused
vacation, with any unused vacation in excess of 8 weeks to be paid in cash at or
promptly after the end of any 12-month period, based on Officer's then current
Base Salary for the year in which such excess vacation accrued), and Employer
will compensate Officer upon termination of employment for any unused vacation
time based on Officer's then current Base Salary
.





Officer and, to the extent applicable, Officer's family, dependents and
beneficiaries, shall be allowed to participate in all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to executive employees of the Company. The Company
shall not, however, by reason of this paragraph be obligated to institute,
maintain, or refrain from changing, amending or discontinuing, any such benefit
plan or program as it applies to Officer, so long as such changes are similarly
applicable to all executive employees of the Company.



Payroll

. Officer shall receive all compensation pursuant to this Agreement in
accordance with the Company's customary payroll practices.






EFFECT OF TERMINATION ON COMPENSATION



 

Section 4.2 Termination and Severance Pay.



(a) If Officer terminates employment for Good Reason or if Employer terminates
Officer's employment without Cause,



(1) Officer will receive all earned Base Salary and Benefits under Article III
only through the last day of Officer's employment with Employer (as well as
reimbursement of expenses incurred through the last day of Officer's
employment); and



(2) For each of the 12 successive months immediately following Officer's last
day of employment with Employer, Employer will pay to Officer, as severance pay,
an amount equal to 100% of Officer's Base Salary then in effect, payable in
accordance with the Company's regular pay dates, beginning on the first pay date
immediately following Officer's last day of employment with Employer on which
Officer otherwise would have been paid had Officer's employment not terminated.
In addition, Officer will receive in full the remainder of any bonus payments
due under Paragraph 2 of Exhibit 1, in accordance with the schedule set forth in
such Paragraph (2), if a termination occurs under this Section 4.2(a) before
March 31, 2006.



(b) If Employer terminates Officer's employment for Cause or if Officer
terminates employment voluntarily,



(1) Officer will receive all earned Base Salary and Benefits under Article III
only through the last day of Officer's employment with Employer (as well as
reimbursement of expenses incurred through the last day of Officer's
employment); and



(2) Officer will receive no severance pay. If a termination occurs under this
Section 4.2(b), then Officer will receive in full the remainder of any bonus
payments due under paragraph 1 of Exhibit 1 only if (i) such termination is a
voluntary termination by Officer, (ii) there has occurred at or before the time
of such termination a sale of all or substantially all the assets of Employer or
Employer has merged with or into, or consolidated with, a person (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934),
under circumstances in which the Board of Directors has not recommended to the
shareholders of Employer that such transaction occur, and (iii) the provisions
of Section 4.3(b) do not apply.



"Good Reason" means (a) any material reduction in the scope of Officer's
responsibilities (measured from the date of this Agreement), but the hiring of a
Chief Operating Officer who reports to Officer will not be considered such a
material reduction; any demotion in title from that of President and Chief
Executive Officer; or the imposition of any requirement that Officer report, on
a general basis, to any person other than Employer's Chairman of the Board of
Directors or the Board of Directors (and committees thereof) as a whole; (b) the
occurrence of a material breach of this Agreement by Employer, which breach
remains uncured for 45 days after Officer gives Employer notice of such breach
(describing the breach in reasonable detail); (c) any material reduction in the
benefits afforded to Officer as provided for in Employer's Employee Handbook, as
measured from the date of this Agreement; or (d) the occurrence of a Change in
Control and (1) the expiration of 90 days or (2) the termination of Officer's
employment without Cause after or upon such Change in Control, whichever of (1)
and (2) occurs first.



Change in Control

.





(a) For purposes of this Agreement, and except as set forth in 4.3(b) a "Change
in Control" of Employer will be deemed to occur if (i) the Board of Directors
recommends to the shareholders of Employer that all or substantially all of the
assets of Employer be sold, or that Employer be merged with or into, or
consolidated with, a person (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934), (ii) the shareholders of Employer approve
such transaction, and (iii) such transaction actually is consummated.



(b) No Change in Control will be deemed to have occurred for any merger or
consolidation with a subsidiary of Employer, or the creation of a holding
company structure where no material change in beneficial ownership occurs, or
any such transaction where only the state of incorporation of Employer changes.
A Change in Control also will not be deemed to occur with respect to Officer if,
after the purchase of assets or the merger or consolidation, a majority of the
then combined voting power of the then outstanding voting securities (or voting
equity interests) of the surviving corporation or of the corporation (or other
entity) acquiring all or substantially all of the assets of Employer are
beneficially owned, directly or indirectly, by Officer or by a group, acting in
concert, that includes Officer.



 


CONFIDENTIAL INFORMATION



Company Provided Access to Confidential Information and Company Relationships

. In connection with Officer's employment by the Company and in return for
Officer's promises herein, specifically including those in Section 5.2, the
Company will provide Officer with and access to the Company's confidential
information including, without limitation, information pertaining to the
Company's past, current and future business plans, corporate opportunities,
operations, acquisition, merger or sale strategies, product development, product
names and marks, marketing, cost and pricing structure, margins, profitability,
operation and production procedures or results, partners, partnership or other
business arrangements or agreements with third parties, customers, customer
sales volumes, customer contracts, books, records and documents, technical
information, equipment, services and processes (collectively, "Confidential
Information"). The Company also shall provide to Officer access to and the
opportunity to develop business relationships with the Company's customers,
clients, vendors and partners with whom the Company has developed goodwill and
to which Officer would not otherwise have access (collectively, "Company
Relationships"). Notwithstanding anything in this Section 5.1 to the contrary,
"Confidential Information" and "Company Relationships" shall not include
information or relationships that (i) was/were in the Officer's possession or
within the Officer's knowledge before her employment with the Company (including
employment prior to this agreement), or (ii) is or becomes generally known to
persons who could take economic advantage of it (other than officers, directors,
and employees of the Company) without breach of an obligation to the Company.





Value and Non-Disclosure/Non-Use of Confidential Information and Access to
Company Relationships

. Officer acknowledges that the Company's business is highly competitive and
that the Confidential Information and opportunity to develop relationships with
Company customers, clients, vendors or partners promised by the Company are
valuable, special, and unique assets of the Company which the Company uses in
its business to obtain a competitive advantage over the Company's competitors
which do not know or use this information. Officer further acknowledges that
protection of the Confidential Information and Customer Relationships against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Accordingly, Officer hereby agrees that
she will not, at any time during or after her employment by the Company, make
any unauthorized disclosure of any Confidential Information or make any use
thereof or of the Customer Relationships, except (a) for the benefit of, and on
behalf of, the Company or (b) as required to be disclosed pursuant to legal
process (e.g., a subpoena), provided that the Officer notifies the Company
immediately upon receiving or becoming aware of the legal process in question so
that the Company may have the opportunity to seek a protective or other order to
restrict or prevent such disclosure.





Third-Party Information

. Officer acknowledges that, as a result of her employment by the Company, she
will have access to, or knowledge of, confidential business information or trade
secrets of third parties, such as customers, clients, vendors, suppliers,
partners, joint venturers, and the like, of the Company. Officer agrees to
preserve and protect the confidentiality of such third-party confidential
information and trade secrets to the same extent, and on the same basis, as the
Confidential Information.





Return of Documents and Electronic Data

. All written or electronic or other data or materials, records and other
documents made by, or coming into the possession of, Officer while employed by
the Company which contain or disclose the Confidential Information and/or
Customer Relationships shall be and remain the property of the Company. Upon
request, and in any event without request upon termination of Officer's
employment by the Company, for any reason, she promptly shall deliver the same,
and all copies, derivatives and extracts thereof, to the Company.





Breach of this Article

. Officer understands and agrees that the restrictions in this Article do not
terminate when Officer's employment terminates. Officer understands and agrees
that such restrictions may limit her ability to engage in a business similar to
the Company's business in a position similar to her position with the Company
because such a position would inevitably and unavoidably require him to disclose
the Confidential Information and Company Relationships protected herein, but
acknowledges that she will receive sufficient monetary and other consideration
from the Company hereunder to justify such restriction. Officer acknowledges
that money damages would not be sufficient remedy for any breach of this Article
V by Officer, and the Company shall be entitled to enforce the provisions of
this Article V by specific performance and injunctive relief, in each case as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article V, but shall be in
addition to all remedies available at law or in equity to the Company,
including, without limitation, the recovery of damages from Officer and her
agents involved in such breach.






INVENTIONS, DISCOVERIES AND COPYRIGHTS



Section 6.1 Work Product. Officer acknowledges and agrees that all work product
generated, produced, created, prepared and the materials and information used to
generate the final work product for Company and/or its clients belongs to the
Company, its clients or both. Officer agrees that:



(a) all the work product she creates, generates, produces or prepares during and
within the course and scope of her employment relationship with the Company
shall be works for hire under the copyright laws of the United States;



(b) to the extent that any of the work product may not, by operation of law, be
works for hire under the copyright laws of the United States, Officer shall
assign and hereby does assign, transfer and convey to the Company all Officer's
rights, title and interest, including copyright rights, to such work products;
and



(c) Officer will furnish to the Company and execute all written assignments,
transfers, affidavits, certifications and other documents as may be necessary to
confirm or preserve the Company's ownership of the copyright and other rights in
and to the work product.




MISCELLANEOUS



Statements by Officer

. The Officer shall refrain, both during the employment relationship and after
the employment relationship terminates, from publishing any oral or written
statements about the Company, any of its subsidiaries or affiliates, or any of
such other entities' officers, employees, shareholders, investors, directors,
agents or representatives that are slanderous, libelous, disparaging, or
defamatory; or that disclose private or confidential information about the
Company, any of its subsidiaries or affiliates, or any of such entities'
business affairs, officers, employees, shareholders, directors, agents,
investors, or representatives. A violation or threatened violation of this
prohibition may be enjoined by a court of competent jurisdiction. The rights
afforded the Officer and the Company and its subsidiaries and affiliates, if
any, under this provision are in addition to any and all rights and remedies
otherwise afforded by law.





Successors/Assignment

. Officer acknowledges and agrees that this Agreement shall be binding upon and
inure to the benefit of the Company and any other person, association, or entity
which may hereafter acquire or succeed to all or substantially all of the
business or assets of the Company by any means whether direct or indirect, by
purchase, merger, consolidation, or otherwise. Officer's services, rights,
benefits and obligations under this Agreement are personal and such services,
rights, benefits, and obligations may not be assigned.





Notices

. For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed, faxed or otherwise delivered by any means
which provides a receipt upon delivery and addressed as follows:





 

If to the Company to:

Board of Directors

Analytical Surveys, Inc.

9725 Datapoint Drive, Suite 300B

San Antonio, Texas 78229

Fax: (210) 599-3162



with a copy to:



Loeffler Tuggey Pauerstein Rosenthal LLP

755 East Mulberry
Suite 200
San Antonio, Texas 78212

Attention: Tim Tuggey

Fax: (210) 354-4034



 

If to Officer:

To Officer's current residence as shown on Employer's records.



or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.



Applicable Law, Jurisdiction and Mandatory Forum

. This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas. Any suit by either Party to enforce any
right hereunder or to obtain a declaration of any right or obligation hereunder
must be brought in any state or federal court of competent jurisdiction in
Texas.





No Waiver

. No failure by either Party hereto at any time to give notice of any breach by
the other Party of, or to require compliance with, any condition or provision of
this Agreement shall (i) be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time or (ii) preclude
insistence upon strict compliance in the future.





Severability

. If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.





Counterparts

. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement.





Withholding of Taxes and Other Items

. The Company may withhold from any compensation or benefits payable under this
Agreement all federal, state, local or other taxes as may be required pursuant
to any law, governmental regulation or ruling. Furthermore, should Officer owe
the Company any money at the time of termination of employment, Officer
authorizes and consents to the Company deducting the amount owed by Officer from
compensation otherwise owed Officer, to the extent permitted by law.





Headings

. The paragraph headings have been inserted for purposes of convenience and
shall not be used for interpretive purposes.





Affiliate

. As used in this Agreement, "affiliate" shall mean any person or entity which
directly or indirectly through one or more intermediaries owns or controls, is
owned or controlled by, or is under common ownership or control with, the
Company.





Section 7.11 Indemnification.



(a) In addition to and not in limitation of any rights Officer has under the
Articles of Incorporation and Bylaws of the Company, if in the course of
performing her services for the Company in accordance with the terms of her
Agreement, Officer is made a party defendant in any litigation, arbitration, or
other legal proceeding, and provided that Officer has not exceeded her authority
or otherwise acted contrary to the terms of this Agreement with respect to the
matter involved, then the Company shall indemnify, defend and hold Officer
harmless from any loss, liability, damages, costs and expenses, including
reasonable attorneys' fees.



(b) Officer shall indemnify, defend and hold the Company, its subsidiaries and
affiliates, its officers and directors and its successors and assigns, if any,
harmless from any loss, liability, damages, costs and expenses, including
reasonable attorneys' fees, arising out of or related to any unauthorized
activity of Officer or any activity of Officer not related to or beyond the
scope of her employment by the Company.



Section 7.12 Entire Agreement. This Agreement contains all the covenants,
promises, representations, warranties and agreements between the Parties with
respect to employment of Officer by the Company. Each Party to this Agreement
acknowledges that no representation, inducement, promise or agreement, oral or
written, has been made by either Party, or by anyone acting on behalf of either
Party, which is not embodied herein, and that no agreement, statement, or
promise relating to the employment of Officer by the Company, which is not
contained in this Agreement, shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing and signed by the Party to
be charged.



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.



COMPANY:



Analytical Surveys, Inc.



 

 

By:

Its: Chairman of the Board of Directors



OFFICER:



 

 



_______________



 

 

 

 

 

 

EXHIBIT 1



Bonus Provisions



 

Employer will pay to Officer a bonus in the amounts and at the times set forth
below:



 

Significant Event.

$50,000, payable monthly in twelve equal installments of $4,166.67, beginning on
the first pay period that occurs after Officer facilitates shareholder approval
or closing of an acquisition, merger or other strategic transactions with an
organization acceptable to the Board of Directors and/or the shareholders of the
Company. The Board of Directors, at its discretion, may elect to pay the bonus
in one installment upon shareholder approval or closing of such transaction.





 